 



Exhibit 10.28.6



(WESTERN DIGITAL LOGO) [a33189a3318901.gif]
Western Digital
20511 Lake Forest Drive
Lake Forest, California 92630-7741
Tel: 949.672.7000


June 28, 2007
ALL VIA FAX AND COURIER:

          General Electric Capital Corporation     350 South Beverly Drive,
Suite 200     Beverly Hills, California 90212    
Attention:
  Account Manager (Western Digital)    
Facsimile:
  (310)785-0644    
Telephone:
  (310)203-0335    

              General Electric Capital Corporation   DLA Piper Rudnick Gray Cary
US LLP 201 High Ridge Road   1999 Avenue of the Stars, Fourth Floor Stamford,
Connecticut 06927-5100   Los Angeles, California 90067-6022
Attention:
  Corporate Counsel   Attention:   Gary B. Rosenbaum, Esq.
Facsimile:
  (203)316-7822   Facsimile:   (310)595-3442
Telephone:
  (203)316-7500   Telephone:   (310)595-3142

Re:        Notice of Voluntary Termination of Credit Agreement
Gentlemen:
          Reference is made to the Amended and Restated Credit Agreement dated
as of September 19, 2003, as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of September 8, 2004, the Second Amendment to
Amended and Restated Credit Agreement dated as April 22, 2005, the Third
Amendment to Amended and Restated Credit Agreement dated as of September 30,
2005, the Fourth Amendment to Amended and Restated Credit Agreement dated as of
June 30, 2006, and the Fifth Amendment to Amended and Restated Credit Agreement
dated as of August 25, 2006 (“Fifth Amendment”) (including all annexes, exhibits
and schedules thereto, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Credit Agreement”), by
and among Western Digital Technologies, Inc., a Delaware corporation formerly
known as Western Digital Corporation (“Borrower”), Western Digital (Fremont),
Inc. (“WD Fremont”), the other credit parties party thereto, General Electric
Capital Corporation, a Delaware corporation (“GE Capital”), as administrative
agent (in such capacity, “Agent”) for the lenders (“Lenders”), Bank of America,
N.A., as documentation agent for Lenders (“Documentation Agent”; Agent and
Documentation Agent are collectively referred to as “Co-Agents” and each, a
“Co-Agent”), and Lenders. Capitalized terms or matters of construction defined
or established in Annex A to the Credit Agreement shall be applied herein as
defined or established therein.
          Pursuant to Section 1.3 of the Credit Agreement, “Borrower may at any
time on at least ten days’ prior written notice to Co-Agents terminate the
Revolving Loan Commitment; provided, that upon such termination all Loans and
other Obligations shall be immediately due

 



--------------------------------------------------------------------------------



 



and payable in full and Borrower shall make arrangements, in accordance with the
terms and conditions of Annex B, for the satisfaction of any outstanding Letter
of Credit Obligations.” This letter constitutes the ten day notice required in
order to terminate the credit facility and, upon Borrower’s satisfaction of any
outstanding Letter of Credit Obligations, Borrower’s request for Co-Agents’ and
Lenders’ prompt release and return to Borrower of, the Collateral and other
interests held by or on behalf of Co-Agents and Lenders as security for the
Credit Parties’ Obligations with respect to the Credit Agreement.
          Please feel free to call if you have any questions or need further
clarification.
Sincerely,
-s- Steve Milligan [a33189a3318902.gif]
Steve Milligan
Chief Financial Officer
Western Digital Technologies, Inc.
cc:
Timothy Leyden
Wolfgang Nickl
Joseph R. Carrillo
Catherine Fields
Raymond M. Bukaty, Esq.
Michael Cobb, Esq.
Claudia Kihano Parker, Esq.

 